MEMORANDUM **
Eduardo Menjivar-Garcia appeals the sentence imposed following his guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. § 1326. Menjivar-Garcia contends that the district court erred by increasing his sentence above 8 U.S.C. § 1326(a)’s two-year maximum based on a prior aggravated felony conviction that Menjiva-Garcia did not admit during his plea colloquy. This contention is foreclosed. United States v. Delaney, 427 F.3d 1224, 1226 (9th Cir.2005) (“The Supreme Court has made clear that the fact of a prior conviction need not be proved to a jury beyond a reasonable doubt or admitted by the defendant to satisfy the Sixth Amendment ... even when such a finding results in an increase in the penalty beyond what would otherwise be the maximum prescribed sentence.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *608courts of this circuit except as provided by 9th Cir. R. 36-3.